DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a first conveyance portion configured to convey a sheet in claim 1;
a second conveyance portion configured to convey the sheet in claim 1;

a rotary member … configured to be driven to rotate in claim 1; and
an image forming portion configured to form an image on a sheet in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,661,673 issued to Doyo (“Doyo”).

As for claim 1, Doyo discloses a sheet conveyance apparatus comprising:
a first conveyance portion (28, 30) configured to convey a sheet;
a second conveyance portion (57) configured to convey the sheet, the second conveyance portion (57) comprising an abutment portion (57a, 57b, N3) configured to form a loop on the sheet by being abutted against a leading edge of a sheet conveyed by the first conveyance portion (col. 9, lines 30-36);
a curved guide portion (82, 90), which is curved, configured to guide the sheet conveyed by the first conveyance portion (28, 30) to the second conveyance portion (57); and
a rotary member (56b) arranged (see Fig. 4) downstream of the first conveyance portion (28, 30) and upstream of the second conveyance portion in a sheet conveyance direction (57), and configured to be driven to rotate by a surface of the sheet that is guided by the curved guide portion (col. 9, lines 4-10 and 30-32), the surface sliding against the curved guide portion (82, 90).


the curved guide portion (82, 90) is arranged outside the opposing guide portion in a direction of curvature of the curved conveyance path (see Fig. 4), and
a portion of the rotary member (56b) is overlapped with the curved conveyance path when viewed in an axial direction of the rotary member (see Fig. 4).

As for claim 3, Doyo discloses that the rotary member (56b) is protruded into the curved conveyance path through a hole (between 82 and 90) formed on the curved guide portion (see Fig. 4).

As for claim 4, Doyo discloses that the first conveyance portion (28, 30) is provided on an upstream end portion of the curved conveyance path in the sheet conveyance direction (see Fig. 4), and
the second conveyance portion (57) is provided on a downstream end portion of the curved conveyance path in the sheet conveyance direction (see Fig. 4).

As for claim 5, Doyo discloses that the rotary member (56b) is arranged within a conveyance section (top of 82) that extends from an upstream end of the curved conveyance path (bottom of 82) to three-fifths of a total length of the curved conveyance 

As for claim 6, Doyo discloses that the rotary member (56b) is arranged within a conveyance section between an apex (at 91) which is positioned at a center portion (of 90), in the sheet conveyance direction, of the total length and the upstream end (bottom of 82) of the curved conveyance path.

As for claim 9, Doyo discloses that the rotary member (56b) is one of a plurality of rotary members (see Fig. 5), and
the plurality of the rotary members is arranged in parallel in a width direction orthogonal to the sheet conveyance direction (see Fig. 5).

As for claim 10, Doyo discloses that the curved guide portion (82, 90) comprises a rib (88) configured to slide the sheet conveyed by the first conveyance portion (28, 30).

As for claim 12, Doo discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above); and an image forming portion (22) configured to form an image on a sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,379,702 issued to Kim (“Kim”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”).

As for claim 1, Kim discloses a sheet conveyance apparatus comprising:
a first conveyance portion (“first conveyance portion” in annotated Fig. 3 below) configured to convey a sheet;
a second conveyance portion (“second conveyance portion” in annotated Fig. 3 below) configured to convey the sheet;
a curved guide portion (“curved guide portion” in annotated Fig. 3 below), which is curved, configured to guide the sheet conveyed by the first conveyance portion to the second conveyance portion; and
a rotary member (“rotary member” in annotated Fig. 3 below) arranged downstream of the first conveyance portion and upstream of the second conveyance portion in a sheet conveyance direction. 

However, Doyo discloses a second conveyance portion (57) comprising an abutment portion (57a, 57b, N3) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a first conveyance portion (col. 9, lines 30-36).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second conveyance portion of Kim to include the abutment portion as disclosed by Doyo in order to correct the skew of the sheet (Doyo: col. 9, lines 30-36).
	Kim as modified by Doyo does not disclose that the rotary member is configured to be driven to rotate as recited.
	However, Samoto discloses a rotary member (64) that is configured to be driven to rotate by a surface of a sheet that is guided by a curved guide portion, the surface sliding against the curved guide portion (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Kim and Doyo to be driven to rotate as disclosed by Samoto in order to allow smooth conveyance of the sheet (Samoto: col. 3, lines 41-45).

    PNG
    media_image1.png
    598
    1063
    media_image1.png
    Greyscale

As for claim 2, Kim as modified by Doyo and Samoto discloses that at least a portion of a curved conveyance path (Kim: “curved conveyance path” in annotated Fig. 3 above) between the first conveyance portion and the second conveyance portion is composed of the curved guide portion and an opposing guide portion (Kim: “opposing guide portion” in annotated Fig. 3 above) opposed to the curved guide portion,
the curved guide portion is arranged outside the opposing guide portion in a direction of curvature of the curved conveyance path (Kim: see Fig. 3), and
a portion of the rotary member is overlapped with the curved conveyance path when viewed in an axial direction of the rotary member (Kim: see Fig. 3).

As for claim 3, Kim as modified by Doyo and Samoto discloses that the rotary member is protruded into the curved conveyance path through a hole formed on the curved guide portion (Kim: see Fig. 3).


the second conveyance portion is provided on a downstream end portion of the curved conveyance path in the sheet conveyance direction (Kim: see Fig. 3).

As for claim 7, Kim as modified by Doyo and Samoto discloses that the first conveyance portion comprises a first roller pair configured to nip and convey the sheet (Kim: see Fig. 3),
the second conveyance portion comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
a conveyance direction in which the first roller pair conveys the sheet is approximately opposite to a conveyance direction in which the second roller pair conveys the sheet (Kim: see Fig. 3).

As for claim 8, Kim as modified by Doyo and Samoto discloses that the first conveyance portion comprises a first roller pair configured to nip and convey the sheet (Kim: see Fig. 3),
the second conveyance portion comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
an angle formed by a vector having a conveyance direction in which the first roller pair conveys the sheet and a vector having a conveyance direction in which the 

As for claim 9, Kim as modified by Doyo and Samoto discloses that the rotary member is one of a plurality of rotary members (Samoto: col. 3, lines 38), and
the plurality of the rotary members is arranged in parallel in a width direction orthogonal to the sheet conveyance direction (Samoto: col. 3, line 38).

As for claim 11, Kim as modified by Doyo and Samoto discloses that the rotary member is configured not to nip the sheet which is conveyed by the first conveyance portion and which is guided to the curved guide portion (Samoto: see Fig. 1).

As for claim 12, Kim as modified by Doyo and Samoto discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above); and an image forming portion configured to form an image on a sheet (Kim: 130, 140).

As for claim 13, Kim as modified by Doyo and Samoto discloses a duplex printing conveyance path (Kim: P2) configured to guide the sheet on which an image has been formed by the image forming portion on a first side to the image forming portion again,
wherein the curved guide portion constitutes a portion of the duplex printing conveyance path (Kim: see Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853